     Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 1 of 17




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

ATAIN SPECIALTY INSURANCE   §
COMPANY,                    §
     Plaintiff              §
                            §
v.                          §               CASE NO. 4:21-cv-2122
                            §
TRIPLE PG SAND DEVELOPMENT, §
LLC.                        §
     Defendant              §               JURY TRIAL DEMANDED

     ATAIN SPECIALTY INSURANCE COMPANY’S ORIGINAL COMPLAINT
              SEEKING DECLARATORY AND OTHER RELIEF

TO THE COURT:

      ATAIN SPECIALTY INSURANCE COMPANY (”ATAIN”), Plaintiff, files this

as its Original Complaint Seeking Declaratory and Other Relief. ATAIN would

show the Court as follows:

                              Nature of the Action

1.    ATAIN brings this action in order to obtain a declaration from this court

that it has no obligation under a commercial general liability policy of

insurance to provide a defense or to provide indemnity to TRIPLE PG SAND

DEVELOPMENT, LLC (“TRIPLE PG”) based on allegations that have now been

consolidated into a multi-district litigation case styled: Cause No. 2020-48333;

In re Harvey Sand Litigation MDL; in the 281st District Court of Harris County,

Texas (the “Underlying MDL Lawsuit”).

                                     Parties

2.    ATAIN SPECIALTY INSURANCE COMPANY is a company organized



                                        1
     Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 2 of 17




Michigan and ATAIN has its principal place of business in Michigan. For

purposes of diversity jurisdiction, ATAIN is a citizen of a state other than Texas.

3.    TRIPLE PG SAND DEVELOPMENT, LLC. (“TRIPLE PG”) is a corporation

organized and doing business under the laws of the State of Texas. For

purposes of diversity jurisdiction, TRIPLE PG SAND DEVELOPMENT, LLC is a

citizen of the State of Texas. The registered agent for service of process for

TRIPLE PG is Prabhakar Guniganti, 50 Waterford Circle, Nacogdoches, Texas

75965, or wherever he may be found. ATAIN asks that citation be issued so

that service of process can be perfected.

                             Jurisdiction and Venue

4.    An actual and justiciable controversy exists between the parties

concerning rights and obligations under a policy of insurance issued by ATAIN

to TRIPLE PG with regard to the claims made in the Underlying Lawsuit. 28

U.S.C. §§2201 and 2202.

5.    This Court has jurisdiction over this case under 28 U.S.C. §1332

because complete diversity of citizenship exists and because the matter in

controversy exceeds $75,000, exclusive of interests and costs.

6.    Venue is proper in the United States District Court for the Southern

District of Texas pursuant to 28 U.S.C. §1391(b)2) and 28 U.S.C. §124(b)(2)

because a substantial party of the events giving rise to this matter occurred in

this District and the Houston Division.

                                   Background

7.    Hurricane Harvey hit Houston and the surrounding area in August 2017.


                                          2
          Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 3 of 17




As a result of massive rainfall, flooding took place in and around Houston.

8.         Prior to Hurricane Harvey hitting Houston and the surrounding area,

ATAIN had issued a policy of insurance to TRIPLE PG with a policy period of

8/31/16 to 8/31/17, policy number CIP307002 (“the Policy”)1.

9.         Three multi-party lawsuits evolved in the aftermath of Harvey. The first

lawsuit was styled: Cause No. 2018-66557; John Ellisor v. Hansen Aggregates,

LLC et al.; in the 11th District Court of Harris County, Texas (the “Ellisor suit”).

The second suit was styled: Cause No. 2020-08901; Eduardo Del Pino v.

Hansen Aggregates, LLC et al.; in the 129th Judicial District Court of Harris

County, Texas (the “Del Pino suit”). Finally, the third suit was styled: Steven

Nelson et al. v. Hanson Aggregates LLC et al.; In the 270th Judicial District

Court of Harris County, Texas (the “Nelson suit”).

10.        Eventually, by order dated August 18, 2020, the three suits were

consolidated into a multi-district litigation case styled: Cause No. 2020-48333;

In re Harvey Sand Litigation; in the 281st District Court of Harris County, Texas

(the “Underlying MDL Lawsuit”).

11.        The Underlying MDL Lawsuit is not a unified lawsuit. Each of the three

original lawsuit groups continue to file different amended pleadings. As of the

filing of this Declaratory Judgment action, the current pleadings appear to be

the following:

      •    The 15th Amended Petition filed in the Ellisor suit2;


1
 A copy of the Policy and a business records affidavit regarding the Policy are attached
as part of the Appendix, pages ATAIN 001 to 057.
2 A certified copy of the 15th Amended Petition filed on October 14, 2020, by the Ellisor


                                            3
          Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 4 of 17




      •    The Original Petition filed in the Del Pino suit3.

      •    The First Amended Petition filed in the Nelson suit4; and

12.        In the Underlying Lawsuits, in their individual lawsuits, the Plaintiffs

make a number of allegations against TRIPLE PG.

13.        Although many of the allegations are similar, there are slight variations.

The Ellisor Plaintiffs

14.        In the 15th Amended Petition, filed by the Ellisor Plaintiffs on October 14,

2020, the Ellisor Plaintiffs allege:

           8.    Plaintiffs would show that through Triple PG Sand
                 Development’s actions, omissions, and failures, in failing to
                 prevent materials and substances at their facilities and/or
                 job sites and/or commercial developments and/or properties
                 from entering the East Fork of the San Jacinto River, the
                 overall capacity of the San Jacinto River Basin has
                 dramatically decreased. These materials and substances
                 limited the overall capacity of these waterways such that
                 when the water came, the rivers and the lake simply could
                 not hold the volume. The subsequent backflow from a full
                 Lake Houston flooded Plaintiffs’ properties and as a
                 proximate result, Plaintiffs suffered substantial damages.
                 Plaintiffs have consequently sued Triple PG for negligence,
                 nuisance based on negligent conduct, and violations of the
                 Texas Water Code.

15.        The Ellisor Plaintiffs go on to claim that:

           569. Many defendants to this lawsuit own and/or operate mining
                facilities within two miles of the East Fork of the San


Plaintiff group is attached as part of the Appendix, pages ATAIN 058 to 143.
3 A certified copy of the Original Petition filed on February 7, 2020 by the Del Pino

Plaintiff group is attached as part of the Appendix, pages ATAIN 144 to 262.
4 A certified copy of the 1st Amended Petition in the Nelson suit filed on September 23,

2020 is attached as part of the Appendix, pages ATAIN 263 to 331.
                                              4
      Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 5 of 17




               Jacinto River, the West Fork of the San Jacinto River,
               Spring Creek, and/or Lake Houston. Other defendants own
               or have owned properties and/or commercial properties
               and/or facilities and/or developments immediately adjacent
               to and/or in close proximity to these waterways. Many
               defendants have been cited by the Texas Commission on
               Environmental Quality (“TCEQ”) for numerous issues,
               including allowing materials and substances produced
               and/or used and/or maintained by some Defendants to enter
               Spring Creek, the West Fork of the San Jacinto River, or the
               East Fork of the San Jacinto River. The TCEQ violations
               were widespread, and included the following:

           •   Allowing materials and substances to enter the San
               Jacinto River Basin, in violation of Texas Water Code
               §26.0395;

           •   Failure to obtain a permit to conduct industrial activities,
               in violation of Texas Administrative Code § 281.25;

           •   Failure to prevent materials and substances from entering
               the San Jacinto River Basin, in violation of Texas Water
               Code §26.121(a)(12); and

           •   Failure to minimize generation of materials and
               substances, in violation of Texas Administrative Code
               §281.25(a)(4).

16.    Pleading further, the Ellisor Plaintiffs state that:

       571. [ . . .] During Harvey, the mines (old and active),
            construction sites, batch plants, commercial properties
            and/or other facilities along the West Fork of the San
            Jacinto River, the East Fork of the San Jacinto River, and


5
 The portions of the Texas Water Code referenced in the Ellisor and Nelson petitions
refer to discharge of pollution into waterways of Texas. True and correct copies of
these statutes are attached as part of the Appendix, ATAIN pages 332 to 336. ATAIN
requests that the Court take judicial notice of these statutes.
                                          5
      Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 6 of 17




             Spring Creek, were inundated and overcome with flood
             waters, and thousands of acres of materials and
             substances washed downstream, clogging the rivers and
             lakes, resulting in flood waters moving outside the banks
             and outside the flood plain, causing hundreds of millions of
             dollars in damages.

17.    The Ellisor Plaintiffs also allege that:

       583. By failing to prevent materials and substances from
            entering the San Jacinto River Basin, each defendant
            ensured that these waterways would gradually and severely
            lose capacity. These waterways morphed from natural
            streams and rivers into artificially clogged, manmade
            channels that were incapable of holding any volume of
            water. So, when heavy rain fell, as it did in August 2017,
            that surface water was diverted onto land and eventually
            onto Plaintiffs’ properties.

18.    The phrase “materials and substances” was not always used by the

Ellisor Plaintiffs to describe what these mining facilities were dumping into the

San Jacinto River Basin. In fact, it was not until the 12th Amended Petition6

was filed on September 9, 2020, that the phrase “materials and substances”

was used by the Ellisor Plaintiffs.

19.    In the 11th Amended Petition, filed on November 8, 20197, the Ellisor

Plaintiffs describe the “materials and substances” with much more detail:

       8.    Plaintiffs would show that through Triple PG Sand
             Development’s actions, omissions, and failures, in
             discharging and/or failing to prevent the discharge of


6A certified copy of the 12th Amended Petition filed on September 9, 2020, by the
Ellisor Plaintiff group is attached as part of the Appendix, pages ATAIN 337 to 422.
7 A certified copy of the 11th Amended Petition filed on November 8, 2019, by the

Ellisor Plaintiff group is attached as part of the Appendix, pages ATAIN 423 to 507.


                                           6
      Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 7 of 17




             processed water, silt, sand, sediment, dirt, and other
             materials from their facilities and/or job sites and/or
             commercial developments and/or properties into the East
             Fork of the San Jacinto River, the overall capacity of the
             San Jacinto River Basin has dramatically decreased. This
             sediment, silt, sand and dirt limited the overall capacity of
             these waterways such that when the water came, the rivers
             and the lake simply could not hold the volume. The
             subsequent backflow from a full Lake Houston flooded
             Plaintiffs’ properties and as a proximate result, Plaintiffs
             suffered substantial damages. (Highlighting added).

20.    The Ellisor Plaintiffs also described the discharged material in more

detail in another paragraph in the 11th Amended Petition:

       566. Through Defendants’ actions, omissions, and failures, in
            discharging and/or failing to prevent the discharge of
            processed water, silt, sand, sediment, dirt, and other
            materials from their facilities and/or job sites and/or
            commercial developments and/or properties into Spring
            Creek and the East and West Forks of the San Jacinto
            River, the overall capacity of Spring Creek, the West Fork of
            the San Jacinto River, the East Fork of the San Jacinto
            River, and Lake Houston has been dramatically decreased.
            This sediment, silt, sand and dirt limited the overall
            capacity of these waterways such that when the water
            came, the rivers and the lake simply could not hold the
            volume. The subsequent backflow from a full Lake Houston
            flooded Plaintiffs’ properties and as a proximate result,
            Plaintiffs suffered substantial damages. (Highlighting
            added).

The Del Pino suit

21.    In the Del Pino suit, filed on February 7, 2020, the Del Pino Plaintiffs

allege:

       7.    Plaintiffs would show that through Triple PG Sand

                                         7
      Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 8 of 17




             Development's actions, omissions, and failures, in
             discharging and/or failing to prevent the discharge of
             processed water, silt, sand, sediment, dirt, and other
             materials from their facilities and/or job sites and/or
             commercial developments and/or properties into the East
             Fork of the San Jacinto River, the overall capacity of the
             San Jacinto River Basin has dramatically decreased. This
             sediment, silt, sand and dirt limited the overall capacity of
             these waterways such that when the water came, the rivers
             and the lake simply could not hold the volume.

22.    The Del Pino Plaintiffs go on to claim that:

       613. Many defendants to this lawsuit own and/or operate mining
            facilities within two miles of the East Fork of the San
            Jacinto River, the West Fork of the San Jacinto River,
            Spring Creek, and/or Lake Houston. Other defendants own
            or have owned properties and/or commercial properties
            and/or facilities and/or developments immediately adjacent
            to and/or in close proximity to these waterways. Many
            defendants have been cited by the Texas Commission on
            Environmental Quality ("TCEQ") for numerous issues,
            including excessive discharge which contained runoff dust,
            sand, construction materials, and other products produced
            and/or used by Defendants at locations and/or facilities
            and/or properties adjacent to Spring Creek, the West Fork of
            the San Jacinto River, and the East Fork of the San Jacinto
            River.

23.    The Del Pino Plaintiffs further allege that:

       627. By failing to prevent the discharge of sediment, silt, sand,
            dirt, and other materials into the San Jacinto River Basin,
            each defendant ensured that these waterways would
            gradually and severely lose capacity. These waterways
            morphed from natural streams and rivers into artificially
            clogged, manmade channels that were incapable of holding
            any volume of water. So, when heavy rain fell, as it did in
            August 2017, that surface water was diverted onto land and

                                          8
      Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 9 of 17




           eventually onto Plaintiffs' properties.
The Nelson Suit

24.    The claims of the Nelson Plaintiffs basically mirror the claims of the

Ellisor Plaintiffs. In the First Amended Petition filed on September 23, 2020,

the Nelson Plaintiffs allege:

       8.    Plaintiffs would show that through Triple PG Sand
             Development’s actions, omissions, and failures, in failing to
             prevent materials and substances at their facilities and/or
             job sites and/or commercial developments and/or properties
             from entering the East Fork of the San Jacinto River, the
             overall capacity of the San Jacinto River Basin has
             dramatically decreased. These materials and substances
             limited the overall capacity of these waterways such that
             when the water came, the rivers and the lake simply could
             not hold the volume. The subsequent backflow from a full
             Lake Houston flooded Plaintiffs’ properties and as a
             proximate result, Plaintiffs suffered substantial damages.

25.    Like the Ellisor Plaintiffs, the Nelson Plaintiffs also assert the following:

       334. Many defendants to this lawsuit own and/or operate mining
            facilities within two miles of the East Fork of the San
            Jacinto River, the West Fork of the San Jacinto River,
            Spring Creek, and/or Lake Houston. Other defendants own
            or have owned properties and/or commercial properties
            and/or facilities and/or developments immediately adjacent
            to and/or in close proximity to these waterways. Many
            defendants have been cited by the Texas Commission on
            Environmental Quality (“TCEQ”) for numerous issues,
            including allowing materials and substances produced
            and/or used and/or maintained by some Defendants to enter
            Spring Creek, the West Fork of the San Jacinto River, or the
            East Fork of the San Jacinto River. The TCEQ violations
            were widespread, and included the following:



                                          9
      Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 10 of 17




             •      Allowing materials and substances to enter the San
                    Jacinto River Basin, in violation of Texas Water Code
                    §26.039;

             •      Failure to obtain a permit to conduct industrial
                    activities, in violation of Texas Administrative Code §
                    281.25;

             •      Failure to prevent materials and substances from
                    entering the San Jacinto River Basin, in violation of
                    Texas Water Code §26.121(a)(12); and

             •      Failure to minimize generation of materials and
                    substances, in violation of Texas Administrative Code
                    §281.25(a)(4).

26.    All of the Plaintiffs seek exemplary damages against all of the

Defendants8.

The Policy

27.    In pertinent part, the insuring agreement in the Policy reads as follows:

SECTION I – COVERAGES

COVERAGE A- BODILY INJURY AND PROPERTY DAMAGE LIABILITY

1. Insuring Agreement

       a.    We will pay those sums that the insured becomes legally obligated to pay
             as damages because of "bodily injury" or "property damage" to which this
             insurance applies. We will have the right and duty to defend the insured
             against any "suit" seeking those damages.

       However, we will have no duty to defend the insured against any "suit" seeking
       damages for "bodily injury" or "property damage" to which this insurance does not
       apply. We may, at our discretion, investigate any "occurrence" and settle any claim
       or "suit" that may result.

8
 See Ellisor 15th Amended Petition, ATAIN Appendix pages 139 to 140; Del Pino
Original Petition, ATAIN Appendix pages 259 to 260; Nelson 1st Amended Petition,
ATAIN Appendix page 328.
                                           10
       Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 11 of 17




                                             ***

         b.    This insurance applies to "bodily injury" and "property damage" only if:

               (1)    The "bodily injury" or "property damage" is caused by an
                      "occurrence" that takes place in the "coverage territory"9

28.      The Policy also contains a number of exclusions that apply to remove the

claims made in the Underlying MDL Lawsuit from the coverage of the Policy.

29.      The Total Pollution Exclusion reads as follows:

         VIII. TOTAL POLLUTION EXCLUSION WITH HOSTILE FIRE EXCEPTION

         Exclusion f. under Paragraph 2., Exclusions, of Coverage A.-Bodily Injury and
         Property Damage Liability (Section I-Coverages) is hereby deleted. The
         following exclusion is hereby added to Coverage A. Bodily Injury and Property
         Damage Liability under Paragraph 2., Exclusions and to Coverage B. Personal
         and Advertising Injury Liability under Paragraph 2., Exclusions.

         This insurance does not apply to:

               (1)    "Bodily Injury", "Property Damage", "Personal and Advertising Injury"
                      caused by or arising out of in whole or in part, the actual, alleged, or
                      threatened discharge, dispersal, seepage, migration, release or
                      escape of "pollutants" at any time.

                      This exclusion does not apply to "Bodily Injury" or "Property Damage"
                      arising out of heat, smoke, or fumes from a hostile fire unless that
                      hostile fire occurred or originated:

                      (a)    At any premises, site, or location which is or was at any time
                             used by or for any Insured or others for the handling, storage,
                             disposal, processing or treatment of waste; or

                      (b)    At any premises, site or location on which any Insured or any
                             contractors or subcontractors working directly or indirectly on
                             any Insureds behalf are performing operations to test for,
                             monitor, clean up, remove, contain, treat, detoxify, neutralize
                             or in any way respond to or assess the effects of "pollutants'.'

               As used in this exclusion, a hostile fire means one which becomes

9
    See Policy, Appendix ATAIN page 038.

                                              11
       Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 12 of 17




                uncontrollable or breaks out from where it was intended to be.

                (2)    Any loss, cost or expense arising out of any:

                       (a)    Request, demand, order, writ, injunction or judgment that any
                              "insured" or others test for, monitor, clean up, remove,
                              contain, treat, detoxify, neutralize, prevent, abate or in any
                              way respond to, or assess the presence or effect of any kind
                              of "pollutants"; or

                       (b)    Claim or "suit" by or on behalf of a governmental authority for
                              damages because of monitoring, cleaning up, removing,
                              containing, treating, detoxifying or neutralizing, or in any way
                              responding to, or assessing the presence or effect of any kind
                              of "pollutants".

         Pollutants means any solid, liquid, gaseous or thermal irritant or contaminant
         including smoke, vapor, soot, fumes, acid, alkalis, chemicals and waste. Waste
         includes material to be recycled, reconditioned or reclaimed.

         Pollutants also includes carbon dioxide and any other substance that contributes
         to climate change.10

30.      In addition, the Policy contains an exclusion for Expected or Intended

Injury that may remove the claims made in the Underlying MDL Lawsuit from

coverage of the Policy that reads as follows:

         2. Exclusions

         This insurance does not apply to:

         a.     Expected Or Intended Injury "Bodily injury" or "property damage" expected
                or intended from the standpoint of the insured. This exclusion does not
                apply to "bodily injury" resulting from the use of reasonable force to protect
                persons or property.11

31.      The Policy also contains definitions which may affect or eliminate

coverage under the Policy. These definitions read as follows:




10
     See Policy, Appendix ATAIN page 027 to 028.
11
     See Policy, Appendix ATAIN page 039.

                                              12
       Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 13 of 17




         SECTION V- DEFINITIONS

                                              ***

         3.     "Bodily injury" means bodily injury, sickness or disease sustained by a
                person, including death resulting from any of these at any time.

         15.    "Pollutants" mean any solid, liquid, gaseous or thermal irritant or
                contaminant, including smoke, vapor, soot, fumes, acids, alkalis,
                chemicals and waste. Waste includes materials to be recycled,
                reconditioned or reclaimed.

         13.    "Occurrence" means an accident, including continuous or repeated
                exposure to substantially the same general harmful conditions.

         17.    "Property damage" means:

                a.     Physical injury to tangible property, including all resulting loss of
                       use of that property. All such loss of use shall be deemed to occur
                       at the time of the physical injury that caused it; or

                b.     Loss of use of tangible property that is not physically injured. All
                       such loss of use shall be deemed to occur at the time of the
                       "occurrence" that caused it.

               For the purposes of this insurance, electronic data is not tangible
         property.12

Coverage Position

32.      The Total Pollution Exclusion operates to remove the claims made by the

plaintiffs in the Ellisor case, the Nelson case and the Del Pino case from

coverage of the ATAIN Policy. Because of the application of the Total Pollution

Exclusion, ATAIN does not owe a duty to defend or a duty to indemnify TRIPLE

PG in the Underlying MDL Lawsuit or in the Ellisor case, the Nelson case or the

Del Pino case.

33.      In addition, the Expected or Intended Injury exclusion operates to


12
     See Policy, Appendix ATAIN pages 050 to 052.

                                               13
      Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 14 of 17




remove claims made by the plaintiffs in the Ellisor case, the Nelson case and

the Del Pino case. Specifically, any claims made in the Underlying MDL

Lawsuit seeking recovery for acts or omissions of TRIPLE PG that were

“foreseeable” or for which TRIPLE PG had “subjective awareness of the risk

involved” would not invoke a duty to defend or a duty to indemnify TRIPLE PG

on the part of ATAIN in the Ellisor case, the Nelson case or the Del Pino case.

34.     Moreover, the definition of “occurrence” operates to remove from coverage

of the Policy any claims against TRIPLE PG that were “foreseeable” or for which

TRIPLE PG had “subjective awareness of the risk involved.” The pleadings

made in the the Ellisor case, the Nelson case and the Del Pino case that involve

claims that TRIPLE PG had “subjective awareness of the risk involved” or that

the damages from such claims were “foreseeable” to TRIPLE PG do not

constitute accidents and therefore, do not constitute “occurrences.” Because

such acts or omissions do not constitute “occurrences,” ATAIN owes neither a

duty to defend nor a duty to indemnify TRIPLE PG for the claims made in the

Underlying MDL Lawsuit or in the Ellisor case, the Nelson case or the Del Pino

case.

35.     As the Texas Supreme Court noted:

        [A] claim does not involve an accident or occurrence when either
        direct allegations purport that the insured intended the injury
        (which is presumed in cases of intentional tort) or circumstances
        confirm that the resulting damage was the natural and expected
        result of the insured's actions, that is, was highly probable
        whether the insured was negligent or not.

Lamar Homes, Inc. v. Mid-Continent Cas. Co., 242 S.W.3d 1, 9 (Tex. 2007).

36.     The claims made in the Ellisor case, the Nelson case and the Del Pino
                                        14
      Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 15 of 17




case allege that the resulting damages were either the result of intentional acts

on the part of TRIPLE PG, or the damages were the natural and expected result

of the TRIPLE PG’s actions, that is, was highly probable whether the TRIPLE

PG was negligent or not. As a result, because such acts or omissions do not

constitute “occurrences,” ATAIN owes neither a duty to defend nor a duty to

indemnify TRIPLE PG for the claims made in the Underlying MDL Lawsuit or in

the Ellisor case, the Nelson case or the Del Pino case.

37.    Moreover, this Court should consider extrinsic evidence in determining

the coverage issues in this case. The Fifth Circuit has stated that when an

explicit policy coverage exclusion clause is at issue, courts are more likely to

consider extrinsic evidence. Star-Tex Res., L.L.C. v. Granite State Ins. Co., 553

Fed. Appx. 366, 372 (5th Cir. 2014). Because it appears the Plaintiffs in the

Ellisor case have attempted to skirt the impact of the Total Pollution Exclusion,

and because the extrinsic evidence of what TRIPLE PG allegedly discharged

into the waterways of Texas goes only to an issue of coverage, this Court

should consider the nature of the materials and substances allegedly

discharged by TRIPLE PG in determining the coverage issues in this case.

38.    ATAIN seeks a declaration from this Court of no coverage, and further

seeks a declaration that ATAIN has no duty to defend or to indemnify TRIPLE

PG for the claims made in the lawsuit styled: Cause No. 2020-48333; In re

Harvey Sand Litigation MDL; in the 281st District Court of Harris County,

Texas. In addition, ATAIN seeks a declaration from this Court that ATAIN owes

neither a duty to defend nor a duty to indemnify TRIPLE PG under ATAIN


                                        15
       Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 16 of 17




policy number CIP307002 for the claims made in and which form the basis of

those particular lawsuits styled:

   •    Cause No. 2018-66557; John Ellisor v. Hansen Aggregates, LLC et al.; in

        the 11th District Court of Harris County, Texas;

   •    Cause No. 2020-08901; Eduardo Del Pino v. Hansen Aggregates, LLC et

        al.; in the 129th Judicial District Court of Harris County, Texas; or

   •    Steven Nelson et al. v. Hanson Aggregates LLC et al.; In the 270th Judicial

        District Court of Harris County, Texas.

39.     ATAIN seeks these declarations pursuant to 28 U.S.C. §§ 2201 and 2202.

                                       Prayer

40.     ATAIN prays that after consideration of the coverage issues in this case,

that this Court declare that ATAIN SPECIALTY INSURANCE COMPANY owes

neither a duty to defend nor a duty to indemnify TRIPLE PG SAND

DEVELOPMENT COMPANY under ATAIN policy number CIP307002 for the

claims made in and which form the basis of that particular lawsuit styled:

Cause No. 2020-48333; In re Harvey Sand Litigation MDL; in the 281st District

Court of Harris County, Texas. In addition, ATAIN prays that after

consideration of the coverage issues in this case, that this Court declare that

ATAIN INSURANCE COMPANY owes neither a duty to defend nor a duty to

indemnify TRIPLE PG SAND DEVELOPMENT COMPANY under ATAIN policy

number CIP307002 for the claims made in and which form the basis of those

particular lawsuits styled:

   •    Cause No. 2018-66557; John Ellisor v. Hansen Aggregates, LLC et al.; in

                                          16
       Case 4:21-cv-02122 Document 1 Filed on 06/29/21 in TXSD Page 17 of 17




        the 11th District Court of Harris County, Texas;

   •    Cause No. 2020-08901; Eduardo Del Pino v. Hansen Aggregates, LLC et

        al.; in the 129th Judicial District Court of Harris County, Texas; or

   •    Steven Nelson et al. v. Hanson Aggregates LLC et al.; In the 270th Judicial

        District Court of Harris County, Texas.

ATAIN further prays for all other relief, general or special, at law or in equity, to

which it shows itself entitled to receive.

                                       Respectfully submitted,

                                       BUSH & RAMIREZ, PLLC

                                       BY: /s/George T. Jackson
                                       George T. Jackson
                                       SBN: 10466950
                                       FBN 15072
                                       Gjackson.atty@bushramirez.com
                                       5615 Kirby Drive, Suite 900
                                       Houston, TX 77005
                                       (713) 626-1555 phone
                                       (713) 622-8077 fax

                                       ATTORNEY FOR ATAIN               SPECIALTY
                                       INSURANCE COMPANY




                                          17
